Citation Nr: 9909488	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-27 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased original disability rating 
for service-connected post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1990 and April 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  In the January 1990 
decision, the RO granted entitlement to service connection 
for PTSD, assigning a 10 percent disability rating.  In the 
April 1994 decision, the RO granted entitlement to a 50 
percent disability rating for the veteran's PTSD.


REMAND

At the outset, the Board notes that there are actually two 
separate issues on appeal in regard to the veteran's service-
connected PTSD.  The Board finds that the veteran was 
initially granted entitlement to service connection for PTSD 
by a January 1990 RO decision.  In that decision, the RO 
assigned a 10 percent disability rating.  The veteran 
appealed that decision with a March 1990 Notice of 
Disagreement and May 1990 Substantive Appeal.  The case was 
reviewed by the Board in March 1991, at which time it 
remanded the case back to the RO for further evidentiary 
development.  After that development was completed, the RO 
rendered a decision, in December 1991, granting the veteran a 
30 percent disability rating.  In a December 1991 letter, it 
notified the veteran that, in light of its grant of a 30 
percent rating, all benefits sought had been granted and that 
the veteran's appeal had been withdrawn.  These statements 
are incorrect.  The law provides that a veteran is generally 
presumed to be seeking the maximum available benefit and his 
or her appeal remains in controversy where less than maximum 
benefit is granted.  AB v. Brown, 6 Vet. App. 35, 38  (1993).  
In this case, the veteran, in his May 1990 Substantive 
Appeal, specifically stated that he felt entitled to a 30 
percent disability rating.  However, that statement is not 
sufficient to withdraw his appeal once a 30 percent rating 
was granted.  A claimant may limit the scope of an appeal to 
less than maximum benefits, but, in order to do so, the 
claimant must expressly indicate an intent that adjudication 
of certain specific claims not proceed at a certain point in 
time.  Hamilton v. Brown, 4 Vet. App. 528, 544  (1993).  In 
AB v. Brown, the United States Court of Appeals for Veterans 
Claims (formerly United States Court of Veterans' Appeals) 
held that a veteran who appealed the assignment of a 10 
percent disability rating for service-connected PTSD, seeking 
a 30 percent disability rating, did not specifically intend 
to limit his appeal to only a 30 percent disability rating.  
AB v. Brown, 6 Vet. App. 35, 38  (1993).  Because the facts 
of this case are virtually identical, the Board holds that 
the veteran's appeal of the RO's original January 1990 rating 
decision is still in controversy.

The claims file also shows that the veteran appealed an April 
1994 rating decision by the RO.  In that decision, it denied 
entitlement to a disability rating in excess of 30 percent 
for PTSD.  The veteran submitted a timely Notice of 
Disagreement and Substantive Appeal.  Subsequently, the RO, 
in a September 1996 decision, granted entitlement to a 50 
percent disability rating for his service-connected PTSD.

In light of the above, the Board finds that there are two 
claims properly on appeal before the Board.  However, for 
reasons discussed below, neither claim is ready for appellate 
review.

The law states that:

A Supplemental Statement of the Case, so 
identified, will be furnished to the 
appellant and his or her representative, 
if any, when additional pertinent 
evidence is received after a Statement of 
the Case or the most recent Supplemental 
Statement of the Case has been issued, 
when a material defect in the Statement 
of the Case or a prior Supplemental 
Statement of the Case is discovered, or 
when, for any other reason, the Statement 
of the Case or a prior Supplemental 
Statement of the Case is inadequate.  A 
Supplemental Statement of the Case will 
also be issued following development 
pursuant to a remand by the Board unless 
the only purpose of the remand is to 
assemble records previously considered by 
the agency of original jurisdiction and 
properly discussed in a prior Statement 
of the Case or Supplemental Statement of 
the Case or unless the Board specifies in 
the remand that a Supplemental Statement 
of the Case is not required.  If the case 
is remanded to cure a procedural defect, 
a Supplemental Statement of the Case will 
be issued to assure full notification to 
the appellant of the status of the case, 
unless the Board directs otherwise. 

38 C.F.R. § 19.31  (1998)  (emphasis added).  In this case, 
no Supplemental Statement of the Case was provided to the 
veteran after the RO's December 1991 rating decision.  He is 
entitled to such.  The Supplemental Statement of the Case 
should provide an analysis of whether the veteran was 
entitled to a disability rating in excess of 30 percent at 
the time of his original claim for service connection for 
PTSD.  It should also address whether or not the veteran is 
currently entitled, or was entitled during any period of time 
since his original claim, to a disability rating in excess of 
50 percent for his PTSD.  See Fenderson v. West, No. 96-94, 
slip op. at 9  (U.S. Vet. App. Jan. 20, 1999) ("separate 
ratings may be assigned for separate periods of time based on 
facts found," a process called "staged ratings") 
(citations omitted).

In regard to the veteran's February 1994 claim seeking an 
increased disability rating for his service-connected PTSD, 
the Board finds that the appeal of the RO's April 1994 denial 
of a disability rating in excess of 30 percent for PTSD is 
inextricably intertwined with the issue of entitlement to an 
increased original disability rating.  See EF v. Derwinski, 1 
Vet. App. 324  (1991); Harris v. Derwinski, 1 Vet. App. 180  
(1991); Meyers v. Derwinski, 1 Vet. App. 127  (1991).  In 
deciding whether a claim raised during the course of an 
appeal is inextricably intertwined with an issue that has 
been developed, the Court looks to what affect an allowance 
of the claim not developed for appellate consideration would 
have on the denied claim on appeal.  Hoyer v. Derwinski, 1 
Vet. App. 208, 209 (1991).  In the instant case, a 
determination that the veteran was entitled to an original 
disability rating in excess of 50 percent would render moot 
the issue of an increased disability rating for service-
connected PTSD, submitted several years later.

Further, the Board notes that the VA schedular criteria for 
rating psychiatric disorders were revised, effective November 
7, 1996.  The Court has held that, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of the VA to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Because Congress has not provided otherwise in this 
particular instance, the Board concludes that the veteran 
should be afforded the opportunity to undergo a new 
examination and have his claim reviewed under the most 
favorable of the applicable rating criteria.  Karnas, supra.

In light of the above, further appellate consideration will 
be deferred and the case is REMANDED to the RO for the 
following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his PTSD, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
The claims folder must be made available 
to the examiner prior to the examination 
so that he or she may review pertinent 
aspects of the veteran's history.  All 
clinical findings should be reported in 
detail.  Such tests as the examining 
physician deems necessary should be 
performed.

The examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
veteran's service-connected PTSD.  
Specifically, the examiner is to 
determine the impairment in the veteran's 
ability to perform self-care and to 
converse.  Other factors to be evaluated 
include the presence of a depressed mood; 
anxiety; suspiciousness; chronic sleep 
impairment; memory loss; flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; existence and 
frequency of panic attacks; difficulty 
understanding complex commands; impaired 
judgment; impaired abstract thinking; and 
difficulty in establishing and 
maintaining effective work and social 
relationships.  If manifested, the 
severity of each symptom should be 
explained.  Overall, the examiner is to 
render an opinion as to the overall 
social and occupational impairment caused 
solely by the veteran's PTSD.  Based upon 
a review of the record and the 
examination, the examiner should provide 
a Global Assessment of Functioning (GAF) 
score provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, indicating the level of 
impairment produced by the service-
connected PTSD.  It is imperative that 
the examiner also provide a definition of 
the GAF score for purposes of due process 
under Thurber v. Brown, 5 Vet. App. 119 
(1993).

3.  After the above actions have been 
completed, the RO should review the 
veteran's claim of entitlement to an 
increased rating for PTSD, with 
consideration of all the evidence of 
record.  Both the old and amended 
regulations pertaining to PTSD should be 
considered pursuant to Karnas, supra; 
38 C.F.R. § 4.132, DC 9411 (1996); 
38 C.F.R. § 4.130, DC 9411  (1998).

4.  Following completion of the above 
development, the RO should issue the 
veteran a Supplemental Statement of the 
Case (SSOC) with respect to his appeal of 
the original grant of service connection 
and a 30 percent disability rating for 
PTSD, as well as the appeal of the 50 
percent disability rating for PTSD.  The 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until he is notified; 
however, he is free to submit additional evidence in support 
of his claim while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141  (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 8 -


